Given, O. J.
I. Action in equity to cancel and set aside a certain deed of conveyance. This case is submitted upon documents entitled as follows, and filed in the order named: “Abstract of Evidence and Record;” “Defendant’s Amended Abstract;” “Appellant’s Additional Abstract and Argument.” The abstract first filed does not show that any decree or judgment was entered in the district court, that it is an abstract of the record and evidence in the case, nor that an appeal was taken. It shows, by an interlineation, as follows: “Notice of appeal served on Haines & Lyman and on the clerk, October 3, 1893,” — but doe® not show that the clerk’s fees were secured. “Defendant’s Amended Abstract” says that the former abstract is incorrect,, incomplete, and does not fairly or sufficiently show the true state of the record in said cause to enable the supreme court to pass on the case, and says that “the *494following errors and omissions, among others, occur in the abstract.” At the conclusion of the fifty-two pages of this abstract is the following: “The appellee denies that in the appellant’s abstract, or the appellee’s amendment, or in both of them together, the record is sufficiently set out to enable the court to re-examine the issues and decide the cause.” Plaintiff’s additional abstract contains the following, and no more: “This is a suit in equity, and triable de novo in the supreme ■court. The abstract contains all the evidence introduced in the case, together with all evidence offered in said cause by either party. Decree dismissing petition of plaintiff on its merits, and that the evidence of Martha J. Snyder, abstract, page 27, was taken in the habeas corpus proceedings before Judge Johnson, in which the child Earl was given to his father, and was introduced by agreement.” If it may be said, from plaintiff’s additional abstract, that the former is a correct abstract of the record, and of all the evidence .offered and of all the evidence introduced, and that it shows a decree dismissing plaintiff’s petition, still it fails to show that an appeal was taken within the time and in the manner provided. Appeals may be taken within six months from the rendition of the judgment ■or order appealed from. Code, section 3173. An appeal is taken by the service of notice in writing on the adverse party, his agent or attorney, and upon the clerk of the court. Code, section 3178. This court has no jurisdiction except upon appeal, and its jurisdiction must affirmatively appear. It nowhere appears in this record when the decree dismissing plaintiff’s petition was rendered, and we may not infer, in the absence of any showing, that it was within six months preceding the service of the notice of appeal. Unless it affirmatively appears-that notice was served within six months from the rendition of the decree, no appeal is shown, *495and without an appeal this court has no jurisdiction. Such is the record before us; therefore the case must be dismissed.